Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                    September 20, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                       DIVISION II
 CHRISTOPHER HONSE and SALLY                                      No. 47830-7-II
 HONSE,

                              Respondents,

         v.

 PATRICE CLINTON, RICHARD SORRELS,

                              Appellants,

 CHRISTOPHER SORRELS, as TRUSTEE to
 RAVENSCREST TRUST and KEY CENTER
 ENTERPRISES, LLC,                                          UNPUBLISHED OPINION

                              Defendants.

       WORSWICK, J. — Patrice Clinton and Richard Sorrels appeal the trial court’s summary

judgment award of damages in an unlawful detainer action. They argue that the trial court

lacked the authority to grant damages to the Honses in the unlawful detainer action. They also

argue that genuine issues of material fact precluded summary judgment on the amount of

damages. We disagree with these arguments and affirm the judgment.

                                             FACTS

       This is the second time this case has come before us. The background facts are the same

as the prior appeal.
No. 47830-7-II



              Christopher and Sally Honse owned approximately six acres of real
      property in Lakebay, Washington. In 2006, the Honses sold the property to Patrice
      Clinton through a seller-financed transaction for which the Honses accepted a
      promissory note from Clinton secured by a deed of trust against the property.
      Clinton’s significant other, Richard Sorrels, lived with Clinton on the property and
      ran an unauthorized business selling old vehicles.

              By 2008, Clinton had defaulted on the promissory note. Since that time, the
      property has been the subject of protracted litigation. The Honses attempted to
      regain the property over a period of four years through two foreclosure actions.
      Clinton and Sorrels (or entities they controlled) delayed the foreclosure process
      through the filing of four bankruptcy proceedings. . . .

             In 2013, the Honses successfully foreclosed through a trustee’s sale and
      regained title to the property. At the time of the trustee’s sale, Clinton owed more
      than $410,000 to the Honses. . . .

            After the foreclosure, both Clinton and Sorrels remained on the property.
      The Honses then commenced an unlawful detainer action . . . .

      ....

              [The trial court determined] that Clinton and Sorrels should be adjudged
      guilty of unlawful detainer, that their occupancy at the Lakebay property should be
      terminated, and that they should be evicted under a writ of restitution. . . .

      ....

            On October 23, 2013, the Honses filed a motion for partial summary
      judgment to “confirm” their right of possession. . . .

             On November 22, 2013, after hearing arguments from all parties, the
      superior court granted the Honses’ motion for partial summary judgment ruling, as
      a matter of law, that they were entitled to possession of the real property. . . .
      [Additionally,] the superior court entered an order which ruled that the Honses
      could, without further notice to Clinton and Sorrels, dispose of any and all personal
      property left following execution of the writ. . . .

      . . . Despite the court’s order clarifying that the Honses could dispose of the
      remaining personal property, Clinton and Sorrels served on the Honses a written
      request to store their personal property.




                                               2
No. 47830-7-II



               Over the next several months, the Honses worked to inventory and remove
        the property left behind. Of . . . 188 vehicles on the property, 173 qualified as
        “‘junk vehicles’” under the Pierce County Code. On May 2, 2014, the superior
        court entered an order clarifying its November 22 ruling that the Honses were
        permitted to dispose of the remaining vehicles left on the property. . . .

Honse v. Clinton, noted at 190 Wash. App. 1022, 2015 WL 5724951, at *1-3 (citations omitted).

Specifically, the trial court ruled that upon execution of the writ of restitution, “any personal

property remaining on the [Honses’] real property . . . shall be deemed abandoned by defendants

and plaintiffs may dispose of such abandoned personal property as they deem appropriate and

without further notice to defendants.” Clerk’s Papers (CP) at 619. The sheriff executed the writ

of restitution on November 26, 2013.

        Clinton and Sorrels appealed, arguing, among other things, that the Honses gave Clinton

and Sorrels insufficient notice of the foreclosure under RCW 59.12.032 and RCW 61.24.040 and

that the superior court erred by not requiring the Honses to store the remaining personal property.

We affirmed.

        Meanwhile, the Honses began to remove the substantial personal property Clinton and

Sorrels left behind. The house was filled with “garbage and junk, and the 6.7 acres of land was

covered with 188 vehicles, comprised of deteriorated recreational vehicles, campers, utility

trailers, boat trailers, cars, trucks, and motor cycles, as well as boats, tires, scrap metal and other

debris.” CP at 1140. The Honses obtained a supplemental order clarifying that each individual

vehicle left behind was abandoned.

        After over 1,500 hours of work by the Honses and their family, the Honses were able to

remove all of the abandoned property. They spent $3,200.01 to clean up the property after




                                                   3
No. 47830-7-II



regaining possession from Clinton and Sorrels. These expenses included sending junk vehicle

affidavits via certified mail to the registered owner of each vehicle, hauling away the junk

vehicles, purchasing gravel to facilitate removing the vehicles, buying a hazardous material kit

and other supplies for the vehicle removal process, disposing of abandoned tires, “dump fees” to

dispose of debris, paying the Pierce County Sheriff to execute the writ of restitution, and

securing the premises. CP at 1145. Additionally, the fair market value of the rent the Honses

could have collected during the time Clinton and Sorrels continued to occupy the property

between the finding of unlawful detainer (October 13, 2013) and when the sheriff executed the

writ of restitution (November 26, 2013) was at least $1,200.00.

       Under the same cause number as the unlawful detainer action, the Honses moved for

summary judgment awarding them damages of $4,400, representing the out-of-pocket cleanup

expenses plus the fair market rent for the period of unlawful detainer.1 They characterized these

as the “damages occasioned by Sorrels and Clinton’s unlawful detainer of the Honses’ property.”

CP at 1092. Clinton and Sorrels opposed this motion, characterizing the Honses’ sought-after

judgment as a “deficiency judgment” and arguing that such a deficiency judgment was not

available in an unlawful detainer. CP at 1244. Sorrels also filed a declaration asserting various

jurisdictional challenges and arguments substantially similar to those we rejected in the previous

appeal. He argued that none of the property he left behind was “junk.” CP at 1252. Notably,




1
  This figure excluded other costs the Honses incurred, including nearly $5,000 of fuel costs for
traveling to perform the cleanup and the cost of repairing damage to the house’s fixtures and
septic system.


                                                 4
No. 47830-7-II



Clinton and Sorrels did not dispute the amount of the Honses’ damages. The trial court granted

the summary judgment motion, awarding the Honses $4,400. Clinton and Sorrels appeal.

                                            ANALYSIS

                                          I. JURISDICTION

        Clinton and Sorrels argue that the trial court lacked jurisdiction to grant summary

judgment because the Honses provided deficient notices of the foreclosure. Because we have

already considered and rejected this argument, we do not consider it again.

        Clinton and Sorrels argue now, as they did in the previous appeal, that they were entitled

to 60 days’ notice under chapter 61.24 RCW. We already determined that Clinton and Sorrels’s

challenge to the Honses’ notices had no merit, and we do not consider this argument again.

        To the extent that Clinton and Sorrels now present a different argument, it also fails. In

their current brief, they cloak their “deficient notice” contention in an argument that the trial

court should have investigated whether it lacked jurisdiction due to the alleged deficient notices.

Clinton and Sorrels cite no authority for the proposition that the trial court lacked jurisdiction to

grant summary judgment simply because Clinton and Sorrels questioned that jurisdiction. We do

not consider conclusory arguments unsupported by analysis or legal authority. RAP 10.3(a)(6);

Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992). Thus,

Clinton and Sorrels’s arguments that the trial court did not have jurisdiction to hear this matter

fail.




                                                  5
No. 47830-7-II



                              II. JURISDICTION TO AWARD DAMAGES

       Clinton and Sorrels also argue that the trial court erred by granting summary judgment

for damages when the action had not been converted from an unlawful detainer action to an

ordinary civil claim. We disagree.

       Clinton and Sorrels first argue that the trial court erred because it exceeded the scope of

its limited unlawful detainer jurisdiction when it awarded damages. “An unlawful detainer

action under RCW 59.12.030 is a summary proceeding designed to facilitate the recovery of

possession of leased property; the primary issue for the trial court to resolve is the ‘right to

possession’ as between a landlord and a tenant.” Angelo Prop. Co. v. Hafiz, 167 Wash. App. 789,

808, 274 P.3d 1075 (2012). Thus, “when the superior court hears an unlawful detainer action

under RCW 59.12.030, it sits in a statutorily limited capacity and lacks authority to resolve

issues outside the scope of the unlawful detainer statute.” Angelo, 167 Wash. App. at 809.

       But a property owner who prevails in an unlawful detainer action is entitled to judgment

for the damages caused by an unlawful detainer, so long as the damages are incident to the right

of possession. RCW 59.18.290(2); Kessler v. Nielsen, 3 Wash. App. 120, 123-24, 472 P.2d 616

(1970). Therefore, damages are among the matters the trial court may adjudicate in its unlawful

detainer jurisdiction. Munden v. Hazelrigg, 105 Wash. 2d 39, 45-46, 711 P.2d 295 (1985); Phillips

v. Hardwick, 29 Wash. App. 382, 386, 628 P.2d 506 (1981) (“[T]he superior court’s jurisdiction in

such action is limited to the primary issue of the right of possession, plus incidental issues such

as restitution and rent, or damages.”).




                                                  6
No. 47830-7-II



       Here, we note that no part of the judgment represented recovery for property damage.

All of the damages awarded were incident to the right of possession. These consisted primarily

of the cleanup costs for removing the substantial property Clinton and Sorrels left behind.

Removing that property was incident to the right of possession because the premises were

unusable due to the extent of the abandoned property. The damages also included rent the

Honses could have collected by leasing the property to another party during the time Clinton and

Sorrels refused to vacate after the unlawful detainer judgment. See Sprincin King St. Partners v.

Sound Conditioning Club, Inc., 84 Wash. App. 56, 63, 925 P.2d 217 (1996) (noting that unlawful

detainer damages include the fair market value of the use of the premises). All of these damages

resulted from Clinton and Sorrels’s unlawful detainer—either because Clinton and Sorrels

remained physically on the premises or because they left substantial items behind that prevented

the Honses from using the property. Therefore, under the particular facts of this case, we hold

the damages the trial court awarded were within the scope of the unlawful detainer statute.

       Second, Clinton and Sorrels argue that the trial court erred by awarding damages because

the unlawful detainer could not be converted into a civil action, because the right to possession

remained at issue. They argue that so long as they continued to assert that they had a right to

possess the premises, the right to possession remained at issue. This argument also fails.

       Unlawful detainer actions may be converted into an ordinary suit for damages where the

right to possession ceases to be at issue at any time between the commencement of an unlawful

detainer action and trial of that action, and the parties may then properly assert any cross claims,

counterclaims, and affirmative defenses. Munden, 105 Wash. 2d at 45-46. But as stated above, the




                                                 7
No. 47830-7-II



damages the Honses sought were incident to the unlawful detainer. For the reasons stated above,

the trial court was not obligated to convert the action into an ordinary civil action to consider the

Honses’ claim for damages. Thus, whether the right to possession was still at issue is immaterial

because the trial court did not need to convert the unlawful detainer action to an ordinary civil

claim to award damages.

                               III. MERITS OF SUMMARY JUDGMENT

       Clinton and Sorrels argue that the trial court erred by granting summary judgment

because genuine issues of material fact exist. We disagree.

       Under CR 56(a), a party seeking to recover upon a claim may move for a summary

judgment in his favor upon all or any part of the claim. Summary judgment is appropriate when

there is no genuine issue as to any material fact and the moving party is entitled to judgment as a

matter of law. CR 56(c).

       Clinton and Sorrels make several arguments as to why summary judgment was improper,

but none of the arguments shows a genuine issue of material fact. Accordingly, we affirm the

summary judgment.

       First, Clinton and Sorrels argue that their right to possession did not cease and, therefore,

the trial court could not adjudicate damages. This argument fails for the reasons stated above:

the trial court properly granted damages under the unlawful detainer statute. Similarly, Clinton

and Sorrels argue that genuine issues of material fact exist because the trial court lacked

jurisdiction. But as explained above, the trial court properly had jurisdiction.




                                                  8
No. 47830-7-II



        Clinton and Sorrels next argue that genuine issues of material fact exist because the

Honses have refused to allow Clinton and Sorrels to retrieve their abandoned property. But in

the prior appeal, we determined that Clinton and Sorrels had no right to the abandoned property.

Therefore, it has been fully adjudicated that Clinton and Sorrels did not have a right to the

abandoned property, and they cannot now dispute the amount of the Honses’ damages by

reasserting their right to that property.

        Clinton and Sorrels next argue that genuine issues of material fact remain regarding the

true amount of the Honses’ damages. But Clinton and Sorrel’s response to the motion for

summary judgment included no facts disputing the amount of the damages; it merely asserted

that the Honses improperly disposed of Sorrels’s personal property and that the property was not

“junk.” CP at 1252. As stated above, Clinton and Sorrels’s repeated assertions that they own the

abandoned property do not create a genuine issue of material fact. Thus, Clinton and Sorrels do

not show that any genuine issues of material fact remain regarding the amount of the Honses’

damages from the unlawful detainer, nor their entitlement to damages. We affirm the judgment.

                                            ATTORNEY FEES

        The Honses request reasonable appellate attorney fees under RAP 18.9, characterizing

this appeal as frivolous. We grant this request. RAP 18.9(a) allows us to order a party who files

a frivolous appeal to pay damages. “An appeal is frivolous if it presents no debatable issues on

which reasonable minds could differ and is so lacking in merit that there is no possibility of

reversal.” Eagle Sys., Inc. v. Emp’t Sec. Dep’t, 181 Wash. App. 455, 462, 326 P.3d 764 (2014).




                                                  9
No. 47830-7-II



       Here, because Clinton and Sorrels attempt to reargue issues that we already decided in a

previous appeal, and because their additional arguments present no debatable issues, we deem

this appeal frivolous. Accordingly, we award attorney fees and costs to the Honses.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                    Worswick, J.
 We concur:



 Bjorgen, C.J.




 Melnick, J.




                                               10